DETAILED ACTION
Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on January 8th, 2021.  Claims 1-5, 21-23, 25, 26, 28, and 34-37 are allowed.  Claims 6-20, 24, 27, and 29-33 are canceled.


Allowable Subject Matter

Claims 1-5, 21-23, 25, 26, 28, and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest prior art of record, namely Hur, does not teach or fairly suggest a method implemented by a computer for determining a quality monitoring parameter value of a liquid sample comprising those steps as particularly recited therein and culminating in calculating, using the computer, the value for the quality monitoring parameter based on the values of the first and second components and at least one coefficient representing a relationship between the quality monitoring parameter and the fluorescence emission spectra of the first and second components, wherein calculating the value for the quality monitoring parameter comprises calculating the value based on a combination of the value for the first component and the value for 
With regard to claim 34, the closest prior art of record, namely Hur, does not teach or fairly suggest a method implemented by a computer for determining a quality monitoring parameters value of a liquid sample, as recited in claim 34, which include calculating, using the computer, the value for the quality monitoring parameter based on a linear combination of the first coefficient multiplied by the first component value and the second coefficient multiplied by the second component value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7&8, filed January 8th, 2021, with respect to claims 1-5, 21-23, 25, 26, 28, and 34-37  have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Claims 1-5, 21-23, 25, 26, 28, and 34-37 are allowed for those reasons and the reasons discussed above in the body of the action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnes et al. (US 2007/0037135) discloses a system and method for identification and quantification of a biological sample suspended in a liquid and includes utilizing fluorescence emission spectra by detecting a fluorescence emission matrices for the biological sample, and further utilizing multiway chemometric procedures such as PARAFAC, which is considered relevant to Applicant’s field of endeavor..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NEIL N TURK/Primary Examiner, Art Unit 1798